Per Curiam :
This case was submitted to the jury with proper instructions. None of the assignments are sustained. If the pauper was the subject of relief, the city was liable, and even if they had a right to rescind the contract made with Shaffer, it did not relieve them from that liability. We do not assent to all that was said in the charge, especially that the overseers could have discharged themselves by going to *107the j ustice who had committed the pauper to their custody, but that did the plaintiffs in error no injury.
Judgment affirmed.